DETAILED ACTION
Response to Amendment
The previous ODP rejections have been overcome by approved TD.

	
Allowable Subject Matter
Claim(s) 21-28 are allowable over the closest prior art: Fanghaenl et al. (J. prakt. Chem. 334/1992)241-247) listed on IDS.
As to claims 1-11, Fanhaenl (formula 6 and Table 1) discloses 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
However, Fanghaenl fails to teach the claimed structure requires both handles of X1 and X2 as alkyne.  
Therefore, Claims 21-28 are allowable in proviso the above ODP issue is resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SHANE FANG/Primary Examiner, Art Unit 1766